Citation Nr: 0734316	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-35 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana




THE ISSUE

Entitlement to separate 10 percent evaluations for bilateral 
tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from January 1945 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The veteran's motion for an 
advance upon the Board's docket was granted in October 2007.  
The case is ready for appellate review.  


FINDING OF FACT

The veteran is in receipt of a 10 percent evaluation for 
bilateral tinnitus, and this is the maximum schedular 
evaluation authorized under all applicable VA regulations.  


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 
10 percent evaluations for the veteran's service-connected 
bilateral tinnitus.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(prior and subsequent to June 13, 2003); Smith v. Nicholson, 
451 F.3d. 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

In February 2004, the veteran was granted service connection 
for tinnitus with a 10 percent evaluation, effective from 
September 2002, the date of his claim.  He disagreed with the 
assigned evaluation, arguing he should be granted separate 10 
percent evaluations for tinnitus of each ear.  The issue in 
this appeal is essentially a question of law and not one of 
fact.  The Board finds that VA is not required to provide 
VCAA assistance respecting this claim because there is no 
reasonable possibility that assistance could aid in 
substantiating the claim.  38 U.S.C.A. §5103A(a)(2).  

To the extent that the veteran may not have been provided 
VCAA notice with respect to downstream issues in accordance 
with Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006), 
the Board would point out that the currently assigned 
10 percent evaluation for the veteran's bilateral tinnitus is 
the maximum schedular evaluation authorized, and made 
effective to the date of claim, so any error in failure to 
provide VCAA notice with respect to effective dates in this 
appeal must be harmless.  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  

Prior to June 2003, a 10 percent evaluation was warranted for 
tinnitus which was "persistent as a symptom of head injury, 
concussion or acoustic trauma."  38 C.F.R. § 4.87(a), 
Diagnostic Code 6260.  Effective June 13, 2003, this 
regulation was amended to warrant a 10 percent evaluation for 
"recurrent" tinnitus.  Note 2 to the amended regulation 
provides that which had always been the actual intent of VA 
to "assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head."  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the US Court 
of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under pre-June 2003 regulations, no 
more than a single 10 percent evaluation could be provided 
for tinnitus, whether perceived as bilateral or unilateral.  
The Court held that the pre-1999 and pre-June 13, 2003, 
versions of Diagnostic Code 6260 required VA to assign two 
10 percent evaluations for "bilateral" tinnitus.  

However, VA appealed the Court's decision in Smith to the US 
Court of Appeals for the Federal Circuit (Circuit).  In 
June 2006, the Circuit reversed the Court's decision in 
Smith, and affirmed VA's longstanding interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
evaluation for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006).  In reliance on US Supreme Court precedent, the 
Circuit explained that an Agency's interpretation of it's own 
regulations was entitled to substantial deference by the 
courts, so long as that interpretation was not plainly 
erroneous or inconsistent with other regulations.  Id., at 
1349-1350.  In the absence of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulatory 
scheme, the Circuit concluded that the Court erred in not 
deferring to VA's interpretation.  

Accordingly, the Board concludes that the veteran's 
service-connected tinnitus has been assigned the maximum 
schedular evaluation available for tinnitus under both the 
old and new versions of the regulation.  The veteran's claim 
for separate 10 percent evaluations for each ear for tinnitus 
is denied under both the old and new versions of the 
governing regulation.  The disposition of this claim is based 
upon law and not fact.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).   


ORDER

Entitlement to separate 10 percent evaluations for bilateral 
tinnitus is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


